IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 116 MM 2020
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 JACOB MARTIN CASSELL, JR.,                     :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 14th day of August, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file the

already prepared Petition for Allowance of Appeal within 5 days.